DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Examiner’s Comments
The Examiner believes that an Interview would be helpful to overcome 35 U.S.C. 112(a) and (b) rejections below. If the Applicant agrees, please feel free to schedule an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-12, and 17-20   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 1, 9
The language “switching a carrier of a transmission” in claim 1 line 4 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A transmission is defined as something that has been transmitted. Once that something (e.g. signal comprising data modulated on a carrier frequency) has been transmitted by the UE, the UE cannot act upon it and change it. The applicant’s disclosure supports transmitting first data on a first carrier according to a pattern, switching from a first carrier to a second carrier and transmitting second data on the second carrier according to the pattern. However, the disclosure does not support 
Independent Claim 9 has similar language and is similarly rejected.

In reference to claims 2-4, 10-12, and 17-20
Claims 2-4, 10-12, and 17-20 are rejected because they depend on a rejected parent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, 9
The language “switching a carrier of a transmission” in claim 1 line 4 renders the claim indefinite because the scope of the claim is unclear. A transmission is defined as something that has been transmitted. Once that something (e.g. signal comprising data 
The Examiner assumes the language is trying to get at that the UE transmits first data on a first carrier according to a pattern, the UE switches the carrier the UE uses for transmitting from a first carrier to a second carrier based on the pattern and transmits second data on the second carrier according to the pattern.
Independent Claim 9 has similar language and is similarly rejected.

In reference to claim 4, 12
The language “cancelling the transmission on a first carrier” in claim 4 renders the claim indefinite because it is unclear and confusing. For a transmission on a first carrier to exist, the transmitting must have already occurred. Once transmitted, a transmission cannot be cancelled since it has already been transmitted. Consequently it is unclear what is meant by the language “cancelling a transmission on a first carrier” and the scope of the claim is indefinite. 
In claim 12, the language “the transceiver is further configured to cancel a transmission on a first carrier” is similar to that of claim 4 and is similarly rejected.

In reference to claim 5, 13

In claim 13, the language “the processor is configured to suspend data reception from the UE based on the pattern associated with the uplink carrier switching” is similar to that of claim 5 and is similarly rejected.

In reference to claims 2-4, 6-8, 10-12, and 14-20
Claims 2-4, 6-8, 10-12, and 14-20 are rejected because they depend on a rejected parent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, and 13-14, as best understood, is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kostic et al. (US 6549784)
In reference to claim 1, 9
Kostic et al. teaches method for performing an uplink carrier switching (e.g. uplink carrier frequency hopping; col. 9 lines 48-50) by a user equipment (e.g. terminal station 104/302 in Fig. 1/3) comprising a processor (e.g. processor 306, Fig. 3) and transceiver (e.g. transceiver 308, Fig. 3) the method comprising: 
receiving a pattern (e.g. frequency hopping pattern for uplink; col. 5 lines 31-40, col. 9 lines 46-50) associated with the uplink carrier switching; and 
switching a carrier of a transmission based on the pattern associated with the uplink carrier switching (e.g. in Fig. 2, transmitting on carrier frequency at 1 notch in the Figure (i.e. 820MHz) during time 0ms to 10ms and switching to the carrier frequency that is at notch number 4 in Figure 2 and transmitting on that carrier frequency during time 10ms to 20ms; e.g. col. 5 line 19-47).

In reference to claim 2, 10
Kostic et al. teaches transmitting on a first carrier (e.g carrier frequency at 1 notch in the Figure 2 (i.e. 820MHz)) and on a second carrier (transmitting on carrier frequency at fourth notch during time 10ms to 20ms) based on the pattern, wherein the first carrier and the second carrier are on different frequency bands (e.g. first carrier frequency on frequency band 800 MHz to 821 MHz; second carrier frequency on frequency band 822 MHz to 890 MHz). 

In reference to claim 5, 13
Kostic et al. teaches a method for supporting an uplink carrier switching (e.g. uplink frequency hopping; col. 9 lines 48-50) by a user equipment (e.g. base station 102/304 in Fig. 1/3) comprising a processor comprising a processor (e.g. processor 320, Fig. 3) and transceiver (e.g. transceiver 318, Fig. 3) the method comprising: 
transmitting, to a user equipment (e.g. terminal station 104/302 in Fig. 1/3), a pattern (e.g. frequency hopping pattern for uplink; col. 5 lines 31-40, col. 9 lines 46-50) associated with the uplink carrier switching; and 
suspending data reception from the UE based on the pattern associated with the uplink carrier switching (e.g.  the terminal transmits based on the frequency hopping pattern so the base station 102 suspends receiving data on a frequency from the terminal when the terminal is not scheduled to transmit on the frequency according to the frequency hopping e.g. col. 5 line 19-47 furthermore the base station would suspend data reception if it was not the frame within a superframe assigned to the base station (col. 8 line 39-46) 

In reference to claim 6, 14
carrier frequency at 1 notch in the Figure 2 (i.e. 820MHz)) or on a second carrier  (carrier frequency at fourth notch in Figure 2 during time 10ms to 20ms) based on the pattern, and the first carrier and the second carrier are on different frequency bands (e.g. first carrier frequency on frequency band 800 MHz to 821 MHz; second carrier frequency on frequency band 822 MHz to 890 MHz) (col. 5 line 19-47).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5, 7-9, 11-13, 15-17, and 19, as best understood, is/are rejected under 35 U.S.C. 102(a) as being anticipated by Terry et al. (US 2010/0234037).
In reference to claim 1
e.g. uplink carrier switching; par. 0046-0048) by a user equipment (e.g. UE 510; Fig 6, par. 0029) the method comprising: 
receiving a pattern (e.g. hopping pattern; par. 0048, 0053) associated with the uplink carrier switching; and 
switching a carrier of a transmission based on the pattern associated with the uplink carrier switching (e.g. transmitting data during normal operations on an UL carrier based on the hopping pattern; par. 0048, 0053, 0062).

In reference to claim 3, 11
Terry et al. teaches time pattern information associated with the uplink carrier switching is received in a radio resource control (RRC) message (e.g. receiving hopping pattern in RRC message; par. 0053).

In reference to claim 4, 12, as best understood
Terry et al. teaches not transmitting on a first carrier during a time period that is indicated by the time pattern for transmission on a second carrier (par. 0048, 0053, 0062).

In reference to claim 5, as best understood
Terry et al. teaches a method for supporting an uplink carrier switching (e.g. uplink carrier switching; par. 0046-0048
transmitting, to a user equipment (e.g. UE 510; Fig 6, par. 0029), a pattern(e.g. hopping pattern; par. 0048, 0053) associated with the uplink carrier switching; and 
suspending data reception from the UE based on the pattern associated with the uplink carrier switching (par. 0048, 0053, 0062).

In reference to claim 7, 15
Terry et al. teaches the pattern associated with the uplink carrier switching is received in a radio resource control (RRC) message (e.g. receiving hopping pattern in RRC message; par. 0053).

In reference to claim 8, 16
Terry et al. teaches time pattern wherein the pattern is for transmissions to a master node (e.g. base station 1402; par. 0064) and to a secondary node (e.g. base station 1404; par. 0064).

In reference to claim 9
Terry et al. teaches user equipment (e.g. UE 510; Fig 6, par. 0029) for performing an uplink carrier switching (e.g. uplink carrier switching; par. 0046-0048), the UE comprising: a processor (e.g. processor 633; Fig. 6 par. 0030); and a transceiver (e.g. transceiver 614; Fig. 6 par. 0030
receive a pattern (e.g. hopping pattern; par. 0048, 0053) associated with the uplink carrier switching; and 
switch a carrier of a transmission based on the pattern associated with the uplink carrier switching (e.g. transmitting data during normal operations on an UL carrier based on the hopping pattern; par. 0048, 0053, 0062).

In reference to claim 13, as best understood
Terry et al. teaches a base station (e.g. eNB 520; Fig. 6, par. 0031) supporting an uplink carrier switching (e.g. uplink carrier switching; par. 0046-0048), the base station comprising: 
a transceiver (e.g. transceiver 619; par. 0031) configured to transmit, to a user equipment (e.g. UE 510; Fig 6, par. 0029), a pattern(e.g. hopping pattern; par. 0048, 0053) associated with the uplink carrier switching; and 
a processor (e.g. processor 617; par. 0031) operably coupled to the transceiver, wherein the processor is configured to suspend data reception from the UE based on the pattern associated with the uplink carrier switching (par. 0048, 0053, 0062).

In reference to claim 17 , 19
Terry et al. teaches the UE operates with dual connectivity (Fig. 14A and 14B; par. 0063-0064), and the pattern is for transmissions to a master node (e.g. base station 1402; par. 0064) and to a secondary node (e.g. base station 1404; par. 0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 2010/0234037) in view of Wang et al. (US 2011/0170535).
-	In reference to claim 18
Terry et al. teaches a system and method that covers substantially all limitations of the parent claim.
Terry et al. does not teach that the UE operates a first time alignment timer for the master node and a second time alignment timer for the secondary node.
Wang et al. teaches a UE (e.g. communication device 20; Fig. 2 par. 0036) operates a first time alignment timer (par. 0065) for a first node (e.g. BS1; Fig. 1 par. 0035) and a second time alignment timer (par. 0065) for a second node (e.g. BS2; Fig. 1 par. 0035).


	-	In reference to claim 20
Terry et al. teaches a system and method that covers substantially all limitations of the parent claim.
Terry et al. does not teach that the processor is further configured to operate: a first time alignment timer for the master node, and a second time alignment timer for the secondary node.
Wang et al. teaches a processor (e.g. processor 200 of communication device 20; Fig. 2 par. 0036) configured to operate a first time alignment timer (par. 0065) for a first node (e.g. BS1; Fig. 1 par. 0035) and a second time alignment timer (par. 0065) for a second node (e.g. BS2; Fig. 1 par. 0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Terry et al. to be configured to operate a first time alignment timer for the master node and a second time alignment timer for the secondary node as suggested by Wang et al. because it would allow the UE to maintain uplink synchronization on multiple component carriers.


Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
On pg. 10 of the Remarks, the Applicant contends that Terry does not teach “a carrier of a transmission” is switched “based on” “a pattern associated with the uplink carrier switching.” The Applicant states Terry describes switching primary/anchor carriers, or switching sets of available carriers, but does not disclose switching the carrier of an in-progress or ongoing transmission according to a pattern. For example, the paragraphs referenced by the Office Action refer to switching carriers and, in particular, switching the primary/anchor carriers on which transmissions are both initiated and completed based on a dynamic indication and/or semi-persistently. On page 12, of the Remarks, Claim 1 establishes a pattern for transmissions, not a pattern for switching primary carriers or a pattern for switching which carriers are included in a set of carriers.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., switching the carrier of an in-progress or ongoing transmission according to a pattern) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Paragraph 0048 teaches a WTRU switching UL component carriers according to a hopping pattern (e.g. WTRU utilizes/transmits on a first UL component carrier, switches to a second UL component carrier based on the hopping pattern and utilizes/transmits on the second UL component carrier, then switches to the first UL component carrier based on the hopping pattern and utilizes/transmits on the first UL component carrier)

On pg. 13 and 15 of the Remarks, the Applicant contends that Terry in Claims 4 and 5, a transmission/reception can be configured to be initiated on a first carrier, but is then cancelled or suspended due to the pattern indicating a second carrier. It is not generally possible to align configuration of transmission parameters for all UEs with a pattern that is common for all UEs, so in case collisions arise, a UE prioritizes the pattern. Nothing in the cited portions of Terry suggests that there can be transmissions/receptions on multiple carriers at a same time and that the transmission/reception on a first carrier will be cancelled due to the pattern indicating the second carrier. The only thing mentioned about transmissions in paragraph [0068] is opposite the limitations in Claims 4 and 5.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transmission/reception can be configured to be initiated on a first carrier, but is then cancelled or suspended due to the pattern indicating a second carrier; transmissions/receptions on multiple carriers at a same time and that the transmission/reception on a first carrier will be cancelled due to the pattern indicating the second carrier ) are not recited in the rejected claim(s).  The claims do not recite cancelling or .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2014/0177576 – Fig 10 component carrier hopping

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466